Title: To Thomas Jefferson from Patrick Dickson, 9 February 1807
From: Dickson, Patrick
To: Jefferson, Thomas


                        
                            Sir
                            
                            9 Feby 1807.
                        
                        Believing myself able to furnish the mode by which a vessell may be constructed, so as to communicate fire to
                            and consume or blow up the Ships of War of an Enemy, without danger to those within it; and wishing to communicate that
                            knowledge for the advantage of my country, I take the liberty of soliciting the attention of the president of the United
                            States to it, and should be happy if an opportunity of explaining the nature of the invention could be afforded me.   To
                            solicit an opportunity, is the object of this letter. 
                  With great consideration & respect I am Sir, your obed
                            Servt.
                        
                            Patrick Dickson
                            
                        
                    